Citation Nr: 1744126	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  08-02 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a hypertension and, if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a headaches and fatigue and, if so, whether service connection is warranted. 

3.  Entitlement to service connection for diabetes. 

4.  Entitlement to service connection for neuropathy of the right and left upper extremities.  

5.  Entitlement to service connection for neuropathy of the right and left lower extremities.  

6.  Entitlement to service connection for bilateral retinopathy. 

7.  Entitlement to service connection for erectile dysfunction. 

8.  Entitlement to special monthly compensation (SMC) based on loss of use of creative organ. 

9.  Entitlement to an evaluation for depression and posttraumatic stress disorder (PTSD) in excess of 30 percent.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to November 1993 and from March 1997 to March 2001.  He served in the Air National Guard of Massachusetts from August 2001 to November 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Lincoln, Nebraska and Waco, Texas.  The procedural history of this appeal was set forth in the 2016 Board remand of the issues on appeal.  

However, the Board now notes that a May 26, 2004 rating decision granted service connection for depression with PTSD and assigned an initial 10 percent rating, effective October 27, 2003 (date of receipt of the application to reopen that claim).  An NOD as to the initial 10 percent rating assigned was received on August 16, 2004.  An SOC was issued on October 18, 2005.  A VA Form 9, Appeal to the Board, was received on December 28, 2005.  

In the Board's May 2016 remand it was indicated that the appeal as to the claim for a greater rating for depression and PTSD stemmed from that May 2004 assignment of initial assignment of a 10 percent rating.  However, by RO letter of June 2, 2006, the Veteran was informed that his VA Form 9 was untimely because he had had until December 17, 2005, to file a timely VA Form 9.  Thus, his appeal had been closed.  He was informed of his appellate rights if he disagreed with this determination.  However, the Veteran did not appeal that determination.  Additionally, he was also informed that VA Form 9 received on December 28, 2005, would be deemed to be a "reopened claim," i.e., a new claim for an increased rating.  

Thus, the increased rating claim stems from the subsequent May 31, 2007 rating decision which granted an increase for depression and PTSD from a 10 percent rating to 30 percent, effective December 28, 2005, date of receipt of the claim for increased rating (the prior VA Form 9).  An NOD was received as to that rating decision in June 2007 and an SOC was issued as to that matter in December 2007, and the appeal was perfected by filing VA Form 9 in January 2008.  Accordingly, the Board's comment in the prior 2016 remand that the appeal for an increased rating for depression and PTSD was incorrect and, so, this issue has been recharacterized as stated on the title page.  

Other claims developed for appellate consideration were ratings in excess of 10 percent for strains of each knee.  The Veteran appealed an RO denial of a compensable rating in a May 2007 rating decision.  Thereafter, in December 2007, the RO granted a 10 percent disability rating for each knee strain (effective August 28, 2006).  See AB v. Brown, 6 Vet. App. at 38.  In an August 2013 rating decision, the RO also granted a separate 10 percent disability rating for instability, for each knee (effective May 21, 2013).  

A November 2014 rating decision denied service connection for a seizure disorder and for residuals of a traumatic brain injury (TBI); and also denied a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  The Veteran has not appealed that decision.  

The Board remanded the case in May 2016 to afford the Veteran a videoconference.  

A November 2016 rating decision granted service connection for intervertebral disc syndrome (IVDS), claimed as a low back condition, which was assigned an initial 10 percent disability rating, under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (IVDS), all effective August 11, 2005.  That rating decision also denied reopening of claims for service connection for a seizure disorder and service connection for residuals of TBI, and also denied a TDIU rating.  That rating decision noted that right lower extremity neuropathy had been diagnosed, but that entitlement to service connection for neuropathy lower extremities was currently on appeal.  The Veteran was notified of these rating actions by RO letter of December 5, 2016, but did not initiate an appeal.  

A Board videoconference was conducted in March 2017.  A transcript thereof is on file.  At the videoconference the Veteran withdrew from appellate consideration the issues of an evaluation in excess of 10 percent for right knee strain and an evaluation in excess of 10 percent for left knee strain.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  

Upon a determination herein that new and material evidence has been submitted to reopen a claim for service connection for headache, the matter of de novo adjudication of that claim is deferred pending remand of the issue of service connection for headache, and that claim as well as the claims for service connection for erectile dysfunction and for SMC based on loss of use of a creative organ, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran was notified by letter in May 2003, of a rating decision that month which denied service connection for hypertension and also denied reopening of claims for service connection for headaches and fatigue; however, he did not appeal that rating decision.  He did not submit new and material evidence within one year of that decision and additional service records were not received; thus, that rating decisions is final. 

2.  The additionally received evidence pertaining to the Veteran's claim for service connection for hypertension which was not previously submitted, bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim. 

3.  The additionally received evidence pertaining to the Veteran's claim for service connection for fatigue which was not previously submitted, does not bear directly and substantially upon the specific matter under consideration, is cumulative and redundant, and is not so significant that it must be considered in order to fairly decide the merits of the claims.  

4.  The additionally received evidence pertaining to the Veteran's claim for service connection for headaches which was not previously submitted, bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and is so significant that it must be considered in order to fairly decide the merits of the claims.  

5.  Hypertension is shown to have manifested to a compensable degree within one year of the Veteran's discharge from active service.  

6.  Diabetes is not shown to have manifested during or within one year following any period of active service; it is not related to any inservice event or occurrence; and is not proximately due to or aggravated by a service-connected disorder.  

7.  Neuropathy of the right and left upper extremities is not shown to have manifested during or within one year following any period of active service; it is not related to any inservice event or occurrence; and is not proximately due to or aggravated by a service-connected disorder.  

8.  Neuropathy of the left lower extremity is not shown to have manifested during or within one year following any period of active service; it is not related to any inservice event or occurrence; and is not proximately due to or aggravated by a service-connected disorder.  

9.  The Veteran is shown to have sciatic radiculopathy of only the right lower extremity which is proximately due to his service-connected lumbar IVDS.  

10.  Bilateral retinopathy is not shown to have manifested during or within one year following any period of active service; it is not related to any inservice event or occurrence; and is not proximately due to or aggravated by a service-connected disorder.

10.  The Veteran's depression and PTSD is not productive of social and occupational impairment resulting in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  



CONCLUSIONS OF LAW

1.  The May 2003 rating decision that denied service connection for hypertension and denied reopening of claims for service connection for headaches and fatigue is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2016).  

2.  The new and material evidence, when considered with the old evidence, is sufficient to reopen the claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2016). 

3.  The new and material evidence, when considered with the old evidence, is not sufficient to reopen the claim for service connection for fatigue.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2016). 

4.  The new and material evidence, when considered with the old evidence, is sufficient to reopen the claim for service connection for headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2016). 

5.  The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.1002, 3.303, 3.307, 3.309 (2016).  

6.  The criteria for service connection for diabetes are not met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

7.  The criteria for service connection for neuropathy of the right and left upper extremities are not met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

8.  The criteria for service connection for neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

9.  The criteria for service connection for sciatic radiculopathy of the right lower extremity are met.  38 C.F.R. §§ 3.102, 3.310 (2016).  

10.  The criteria for service connection for bilateral retinopathy are not met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

10.  The criteria for a rating in excess of 30 percent for depression with PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, and Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a December 2008 letter as to the application to reopen the claim for service connection for headaches and fatigue, and by letter of July 2009 as to the claims for service connection for diabetes, neuropathy of the right and left upper extremities, neuropathy of the right and left lower extremities, bilateral retinopathy, erectile dysfunction, and SMC based on loss of use of creative organ.  As to the claim for an increased rating for depression and PTSD, he was provided with VCAA notice by RO letter of June 2, 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) and Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  By letter of May 22, 2008 he was provide notice as to how VA determines disability ratings.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  

As to the duty to assist, the Veteran's service treatment records (STRs) and service personnel records are on file.  

In July 2013 the Veteran requested a copy of his claim file.  A copy of his claims file was sent in November 2013 to his service representative.  

Of record are VA outpatient treatment (VAOPT) records from 2001 to 2016 from many different VA facilities.  Also of record is the Veteran's VA Vocational Rehabilitation and Education file.  Of record are private clinical records from multiple sources, including a 2015 psychosocial assessment by Elaine Tripi, Ph.D.  

The Veteran has been afforded multiple VA psychiatric examinations for rating purposes.  He has also been afforded a VA examination in 2009 as to the etiology of his headaches.  

The Veteran testified in support of his claims at a videoconference before the Board in March 2017 before the undersigned VLJ but has not identified any prejudice in the conduct of the Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (citing 38 C.F.R. § 3.103(c)(2)).  At that time it was agreed to hold the case open to allow for the submission of additional evidence.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).   See also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (duty to assist a hearings).  

Background

The Veteran's DD 214, Certificate of Release or Discharge From Active Duty, for his period of service in the Marines from April 1992 to November 1993 shows that his military occupational specialty (MOS) was aircraft maintenance administration clerk.  He had no foreign or sea service, but he was awarded a Sea Service Deployment Ribbon.  However, service personnel records show that he served overseas in Japan.  

An Applicant Medical Prescreening in July 1991 noted that the Veteran had a history of wearing glasses for near sightedness.  Examination in July 1991 for enlistment into the Marines found the Veteran's blood pressure as 120/78 and he had mild astigmatism.  An adjunct medical history questionnaire noted that he had myopia.  He denied having or having had high or low blood pressure, and frequent or severe headaches, as well as neuritis.  

On May 27, 1992, the Veteran's blood pressure was 116/74.  On July 24, 1992, it was 120/76.  

A September 1992 Report of Medical History in conjunction with an overseas screening shows the Veteran denied having or having had high or low blood pressure, frequent or severe headaches, as well as neuritis.  A March 8, 1993 Emergency Care and Treatment record shows that the Veteran's blood pressure was 122/72.  In March 1993 his blood pressure was 122/77.  He was hospitalized that month, and on March 17th his blood pressure was 190/100.  On March 17, 1993 his blood pressure was 180/100 and 140/90.  

On April 9, 1993, the Veteran's blood pressure was 120/78 and on April 19, 1993, it was 120/66.  On April 21, 1993 it was 100/66.  On April 28th it was 116/64.  On May 17, 1993 it was 122/68 and 120/60.  On May 18, 1993 it was 112/84.  On May 24, 1993 it was 112/78.  On May 29, 1993 it was 132/82.  On June 16, 1993 it was 124/80.  On July 1, 1993 it was 124/60.  On July 29, 1993 it was 120/78.  On August 24, 1993, it was 120/70.  On September 7, 1993 it was 130/82.  On September 16, 1993 it was 112/70.  

On examination in August 1993 for separation from his first period of active service the Veteran's blood pressure was 120/84.  An examination his eyes was negative.  His uncorrected distant and near visual acuity was 20/30 in each eye.  In an adjunct medical history questionnaire the Veteran reported having or having had frequent or severe headaches.  He did not complained of eye trouble, a head injury, high or low blood pressure, sugar or albumin in his urine, or neuritis.  It was noted that he had mild occasional headaches which were treated with Tylenol.  

The Veteran's DD 214, Certificate of Release or Discharge From Active Duty, for his second period of service, in the Army, from March 1997 to March 2001 shows that he had one year and 9 months of foreign service.  His MOS was personnel management specialist.  His military decorations were the Army Commendation Medal (2nd award), Joint Meritorious Unit Award, Meritorious Unit Commendation, Army Good Conduct Medal, National Defense Service Medal, Armed Forces Expeditionary Medal, Army Service Ribbon, Overseas Service Ribbon, NATO Medal (with service in the former Yugoslavia), Sharpshooter Marksmanship Qualification Badge With Rifle Bar.  He had service in Bosnia from September 4, 1998 to March 30, 1999. 

On a February 1997 examination for enlistment into the Army no pertinent abnormality was found but the Veteran used refraction lens.  His blood pressure was 136/85.  In an adjunct medical history questionnaire he reported not having or having had frequent or severe headaches, eye trouble, sugar or albumin in his urine, and neuritis.  It was noted that he wore prescription glasses.  

A clinical record dated in 1997 shows that the Veteran's blood pressure was 142/88.  On March 20, 1997 there was an assessment of myopia, and he was to be given a new prescription of eyewear.  On October 31, 1997 his blood pressure was 150/58.  On November 6, 1997 it was 148/96.  On December 2, 1997 it was 133/78.  

On January 23, 1998 the Veteran complained of headaches, malaise, and dizziness.  His blood pressure was 134/100.  Additional readings were 138/90 and 140/100.  The assessment was upper gastroenteritis (UGE) for which he was given fluids.  

On February 18, 1998 the Veteran's blood pressure was 142/84.  He complained of having headaches and trouble sleeping for the past 11 months.  He had auras with his headaches.  The assessment was questionable migraine headaches, rule out hypertension, and stress.  He was to have a 5 day blood pressure check.  

On February 27, 1998 the Veteran's blood pressure was 135/80.  He complained of having headaches and insomnia for 3 weeks.  He complained of stress at work.  The assessments were tension cephalgia secondary to stress.  

On March 12, 1998 the Veteran's blood pressure was 148/94.  The pertinent assessment was increased blood pressure, for which he was to have a 5 day blood pressure check.  

On April 10, 1998 the Veteran's blood pressure was 156/102.  On May 5, 1998 his blood pressure was 145/87.  He complained of having had a headache for one day.  Additional blood pressure readings were 146/90 and 122/98.  Almost an hour later his readings were 120/72 and 118/64.  And almost two hours after that his readings were 124/82 and "82/52."  Two hours later his readings were 140/78 and 134/90.  Yet another reading was 136/82.  He was noted to be fluid challenged and was given Ringer's Lactate.  The assessment was a viral syndrome.  

On July 15, 1998 the Veteran's blood pressure was 165/120.  On August 11, 1998 it was 142/92.  On May 10, 1999 it was 142/84.  On June 25, 1999 it was 134/80.  
On July 26, 1999 it was 115/67.  On August 2, 1999 it was 126/50.  On August 22, 1997 it was 146/76.  An August 24, 1999 it was 146/84.  A September 8, 1999 clinical record shows that it was 147/102, and there was a second reading of 148/100.  

On October 29, 1999, the Veteran was seen for a sore throat and diarrhea.  He also had weakness, vomiting, and fatigue.  His blood pressure readings were 140/86, 142/96, and 142/98.  The assessments were an upper respiratory infection (URI) and gastroenteritis (GE), and increased blood pressure secondary to the URI and GE.  He was to receive a follow-up for his blood pressure when he was well.  

On January 19, 2000, the Veteran had a sore throat and headache.  His blood pressure was 120/84, and two other blood pressure readings were 136/74 and 132/74.  The assessment was that he had flu symptoms.  

A March 15, 2000 Screening Note of Acute Medical Care shows that the Veteran complained that an Anthrax shot had caused him to have headaches, dizziness, nausea, and fatigue for the last 4 months.  Currently, his complaints included eye pain.  On examination he had decreased sensation which was generalized to his right side.  The assessment was that he had possibly had an adverse reaction to an Anthrax injection.  

On evaluation on April 12, 2000 for the Veteran's possible adverse reactions the assessment was systemic and local reactions to Anthrax shots.  

In November 2000 the Veteran's blood pressure was 134/104.  The assessments included increased blood pressure findings.  He was to have a 5 day blood pressure check starting the next day.  

In November 2000 the Veteran was seen for left epididymitis.  

An undated service clinical record shows that the Veteran's blood pressure was 144/86.  

In the Veteran's VA Form 21-526, Application for Compensation or Pension, received on April 17, 2001, he reported that he was not a member of the National Guard and that he had not served in the Persian Gulf after August 1, 1990.  He claimed compensation for, in part, chronic headaches and fatigue, which had started when he received shots in preparation for being stationed in Bosnia and worsened when he received an Anthrax shot in preparation for being stationed in Korea.  

A May 3, 2001 VAOPT reflects an assessment of severe hypertension which needed treatment, and frequent migraine headaches.  Both had been diagnosed during his military service but untreated.  A May 9, 2001 VAOPT record noted that the Veteran reported a history of having had hypertension for 4 1/2 years and having had headaches for the last 15 months, both of which were evaluated during military service but neither was treated.  It was noted that hypertension was present in 20 to 30 percent of the population of the Veteran's ethnic background and constituted 70 to 95 percent of all hypertensive patients.  The usual onset in such cases was between the ages of 25 and 55 and considering that the Veteran started having hypertension at age 25 he was at a low end of the bell curve.  Since his hypertension started at such a young age, other secondary considerations that cause hypertension should be considered.  It was also indicated that fatigue might possibly be related to hypothyroidism or might be related to possible depression.  

A May 18, 2001 VAOPT record noted that the Veteran was told to try to get his blood pressure measured when he was having a migraine headache, because it would be interesting to know of any correlation; however, it was doubted that episodes of hypertension were the etiology.  

A May 31, 2001 VAOPT record reflects assessments of hypertension, and headaches which were improved when blood pressure was controlled and appeared to be migraine in nature.  Fatigue was also assessed and it was noted that the Veteran had a diffusely enlarged thyroid gland on examination but his symptoms improved on blood pressure medication.  However, he attributed the etiology to an adjustment to civilian life.  

A June 12, 2001, VAOPT record noted that the Veteran had been seen one month earlier.  He had a history of hypertension which was first diagnosed 4 1/2 years ago but never treated.  He was seen on an urgent care basis on May 3rd complaining of blood in his urine and had blood pressure readings of 170/112 and 160/120, and was started on "HCTZ."  His blood pressure on follow-up visits had improved and while he was still having headaches on occasion they were of a milder severity and shorter duration.  On physical examination his blood pressure was 140/100.  The assessments were hypertension, most likely essential hypertension, and migraine vs tension headaches.  

A Report of Medical Examination dated in July 2001 for enlistment into the Air National Guard of Massachusetts found that the Veteran's blood pressure was 136/76.  A summary of defects and diagnoses was hypertension, controlled.  In an adjunct medical history questionnaire it was reported that the Veteran was taking Hydrochlorothiazide.  It was reported that he had or had had high or low blood pressure.  It was commented that he was taking Hydrochlorothiazide for hypertension.  

A September 24, 2001 rating decision denied service connection for headaches and fatigue, which had been a possible reaction to inservice vaccines but the STRs did not show that these were chronic conditions, and he failed to appear for a VA examination scheduled in August 1991.  He was notified of that decision by letter of September 25, 2001 but did not appeal that decision.  

On VA examination on January 29, 2002, the Veteran was evaluated for, in part, chronic fatigue.  He reported having knee and low back pain and in the last year he had had occasional radiation of pain down the legs.  He had a history of hypertension and migraine headaches for which he was being followed at "JP" (Jamaica Plains) and was taking medication for hypertension.  He was being followed by a neurologist for migraine headache pending a diagnosis and MRI of the brain.  His medications included Hydrochlorothiazide.  On physical examination his blood pressure was 155/100.  The pertinent diagnoses were hypertension and migraine headaches.  In the examiner's opinion there was no radiculopathy and it was noted that the Veteran had a normal neurological examination and that his motor and sensory status was intact.  He did not have fibromyalgia, points of tenderness or tender points.  He had poor sleep with fatigue in the morning due to poor sleep.  

An April 2002 rating decision reopened the claims for service connection for headaches and fatigue but denied those claims on the merits.  The Veteran was notified of the denial by RO letter of May 9, 2002, but he did not appeal that decision.  

An April 2002 VAOPT psychology evaluation indicates that during the Veteran's first period of service in the Marines he served in Japan, Saudi Arabia, Kuwait, Sudan, and Somalia.  During his second service, in the Army, he was in Bosnia, Kosovo, and Korea.  During each period of service his MOS was noncombat but his duties were combat.  He reportedly experienced Criteria A traumatic events during both tours (but these events were not described).  

In a June 2002 statement the Veteran reported that he continued to have incapacitating headaches and that he had had chronic fatigue ever since having been unable to take more than 3 out of 6 scheduled inservice Anthrax injections.  He had had hypertension for four years in the Army, for which he had been triaged.  

VAOPT records show that on January 25, 2002, the Veteran's blood pressure was 140/84.  On March 18, 2002 it was 171/103, and on March 21st it was 132/100; on March 29th it was 128/84; in April 2002 it was 136/76, and in June 2002 it was 126/80.  

A June 11, 2002, VAOPT record shows that the Veteran had been prescribed Inderal for headaches.  Neurologically, he had a history of having headaches for the last 4 years.  Currently, without medications he had headaches twice weekly, which he could fend off by reducing exposure to light and resting.  His blood pressure was 126/80.  The impressions were hypertension under good control by today's reading, and headaches, under better control but needing improvement.  

An October 2002 VAOPT record shows that the Veteran reported having served in Bosnia, Mogadishu, and Kuwait, and that he had seen extensive combat.  

A May 2003 rating decision denied service connection for hypertension and denied reopening of a claim for service connection for headaches and fatigue.  The Veteran was notified of this by RO letter of May 15, 2003 but he did not appeal.  

In the Veteran's VA Form 21-526, Application for Compensation or Pension, as his application to reopen his claim for service connection for PTSD, received on October 27, 2003, he reported that he was not a member of the National Guard but that he had served in the Persian Gulf after August 1, 1990.  

On VA psychiatric examination in January 2004 it was noted that VAOPT notes reflected that the Veteran served in Bosnia, Mogadishu, and Kuwait.  

The Veteran reported feeling detached, and it was noted that this could be related to depressive symptoms.  His last suicidal thoughts had been 2 months ago and they seemed to be more consistently connected to depressive symptomatology.  His complaint of decreased sleep could also be related to depression.  He controlled his anger but this could be related to irritability from depression.  He described decreased concentration, which was a symptom of depression.  He described a startle response, hypervigilance, and avoidance of crowds.  

On mental status examination the Veteran was alert, his mood was euthymic, and his affect was appropriate.  His speech was normal.  There was no evidence of delusions, hallucinations, grandiosity or paranoia.  His thought processes were logical.  There was no looseness of associations or flight of ideas.  He was fully oriented and his recent and remote memory were intact.  His abstraction and cognitive abilities were intact.  His overall Global Assessment of Functioning (GAF) score was 61, indicating mild persistent symptomatology.  His depression seemed to be his more significant diagnosis.  

VAOPT records from a Houston, Texas, VA facility from 2004 to 2006 show that the Veteran was seen and given medication for chronic headaches.  

Records of 2004 and 2005 from HealthTrust Chronic Pain Management include a September 2004 report of an initial interview in conjunction with a postservice work related knee injury in June 2004, following which he had had chronic pain.  Since that injury his psychophysiological condition had prevented achieving the stability needed to adjust to the injury.  His psychological symptoms included fatigue and loss of energy.  He did not relate any contributing chronic illness other than hypertension and gastroesophageal reflux disease (GERD).  His complaints included decreased libido.  The items of depression he endorsed included decreased energy.  

Private clinical records from 2004 to 2006 from, among other sources, the Pain Reduction Center and the Injury Center of Houston include a July 19, 2004 medical report which shows that following the Veteran's right knee surgery required due to a postservice work-related injury he had had chronic right knee pain and on examination dermatomal sensory testing revealed hyperesthesia of the medial and lateral aspects of the right knee joint.  

At the time of a VA psychiatric examination in November 2006 the Veteran's claim file and medical records were reviewed.  He was not working, being a full-time student.  His complaints included migraine headaches.  He was not now receiving therapeutic psychiatric treatment.  It appeared to the examiner that the Veteran's major issue was pursuing PTSD benefits, rather than treatment.  The Veteran reported that his current symptoms included sleeplessness but he also reported hearing voices telling him "you shouldn't be alive, why are you still here."  He complained of flashbacks, startle symptoms, nightmares, and anger control problems.  He was able to engage in a normal range and variety of activities of daily living without interruption of his typical daily routine.  

On mental status examination the Veteran's thought processes were logical, coherent, and relevant.  He was articulate and well groomed.  He was mentally intact and fully oriented.  His affect was flat and blunted.  His verbal comprehension and concentration were good.  He reported that his short term memory was poor.  He related having anxiety, panic attacks, depression, insomnia, appetite disturbance, crying spells, anhedonia, and nightmares.  He denied suicidal ideation but indicated he had paranoia and suicidal command hallucinations.  The examiner reported that the Veteran's behavioral problems had to do with a desire to isolate himself, sleeplessness, psychotic symptoms, sadness, and a wide variety of PTSD symptoms.  The examiner was of the opinion that, if accurate, the Veteran's symptoms had a marked effect on his social and occupational functioning.  He was socially isolated and reported difficulty on-the-job because of concentration problems which seemed to be related to his persistent hallucinations and difficulty functioning.  

However, the examiner reported that additional psychological testing indicated that a degree of malingering could not be ruled out.  The diagnoses were PTSD and a major depressive disorder, severe and recurrent with psychosis.  The Veteran's Global Assessment of Functioning (GAF) score was 50.  The examiner further noted that the Veteran's account of his symptoms was quite vague, as was his history.  He had produced an extremely exaggerated "MMPI (Minnesota Multiphasic Personality Inventory)."  Thus, the examiner was skeptical of the Veteran's diagnosis.  

A May 14, 2007 VAOPT record reflects that the Veteran's problem list included diabetes.  

On VA psychiatric examination on February 29, 2008 the Veteran's claim file was reviewed.  The results of prior VA psychiatric examinations in 2004 and 2006 were reported.  The Veteran had not received psychiatric treatment since April 2007.  He complained of nightmares, severe depression, insomnia, hopelessness, loss of interest in musical activities, and anxiety attacks.  He related having these symptoms about 25 days out of a month.  He reported that there were no remissions and that these problems were extreme in their level of severity.  He described very rare episodes when his mood was elevated to normal.  He reported taking psychotropic medications, but he did not feel that these were helpful.  The examiner was skeptical of the Veteran's account of having sought counseling at four VA facilities without having been placed in such counseling.  He had last worked full-time 2 years ago but had been a full-time student since then until last semester and was now attempting to get back into school.  He reported that he did not socialize and kept to himself.  However, at another point in the interview he reported having friends, but the examiner believed that there was more to this than the Veteran's self-report of severe social impairment.  

The Veteran's grooming and hygiene appeared excellent.  His psychomotor activity was within normal limits and he was cooperative.  His speech and communication were normal and his thought processes were clear, coherent, logical, and goal directed.  His thought content was relevant and appropriate.  He denied delusions but reported having auditory hallucinations, particularly after nightmares.  He also reported seeing human forms in the corners of his eyes.  However, the examiner doubted that the Veteran had true hallucinations; rather, these episodes were more in the nature of hypnogogic hallucinations.  The Veteran's self-reported mood was somber, and his affect was mood congruent.  He reported thinking of suicide but had no plans or intent.  He appeared to be cognitively intact and without deficits in cognition, memory, attention, and concentration.  His level of psychological insight was difficult to determine due to questions about his veracity.  He had no disturbances in thought processes and his ability to communicate was sound and effective.  Thus, he had no deficits of occupational or social functioning.  He did not report having trouble with the activities of daily living and he was able to function independently in activities of daily living without assistance.  

From a PTSD checklist the Veteran indicated an extreme level of PTSD but the examiner was skeptical for reasons stated later.  The Veteran's GAF score was 61.  The examiner was in agreement with the two prior VA examiners as to skepticism about the Veteran's credibility.  The examiner was skeptical of the Veteran's rationale for having re-enlisted, in the Army, if his service in the Marines was as disturbing as the Veteran reported.  Another reason for skepticism was the Veteran's self-report of a suicide attempt during his first period of service due to fear of being put in a dangerous military situation but he had not received orders to be redeployed.  Also, the Veteran's later amended his initial indications of not having friends.  Moreover, he had a personality disorder dating back to his first period of military service and had reported not being placed in counseling after four requests at four different VA facilities.  Further, there was a rehearsed quality to the Veteran's responses and his vague answers, evoking a confused response from the current and prior VA examiners.  Also, the Veteran endorsed every PTSD symptom at the most extreme level, except for difficulty remembering.  While continuing the diagnosis of PTSD the examiner stated that it was believed that the Veteran's report of symptoms was substantially exaggerated and that by the examiner's estimate the Veteran's PTSD was mild.  The Veteran also had depressive symptoms, meeting the criteria for a major depressive disorder.  

VAOPT records in 2008 show that the Veteran continued to receive medication for headaches.  In April 2008 he was noted to have a family history of diabetes.  

A May 12, 2008 VAOPT record reflect that the Veteran had an impaired fasting glucose test.  

In June 2008 the Veteran's girlfriend, L. H., reported that he had mood swings, did not communicate his feelings, had debilitating migraine headaches, terrible nightmares, insomnia, and aggression.  He also had panic attacks and claustrophobia.  

On VA examination on January 15, 2009, for the purpose of determining whether the Veteran's headaches were due to inservice Anthrax injections, his claim file was not available for review.  The Veteran reported that his headaches had increased in frequency and duration since 2001.  His headaches were occasionally associated with left-sided weakness and numbness.  A September 2008 brain MRI was unremarkable.  In 1999 he had been hit on the head with a rifle butt and had had an Anthrax injection.  On a neurological examination there was no impairment of reflexes or motor or sensory status.  The diagnosis was migraine headache, and rebound headaches secondary to overuse of Ibuprofen.  

VAOPT records show that in July 2012 the Veteran was diagnosed with diabetes.  Also in that month he attributed his headaches to an explosion while in Kuwait in 1993 with headaches thereafter. 

On VA neurology examination in May 2013, for evaluation of headaches, the Veteran's claim file was reviewed.  The Veteran reported that he was given Motrin for inservice headaches.  The STRs indicated he had had an acute reaction to an Anthrax vaccine, with headaches, nausea, vomiting, and fatigue.  There was no mention of these conditions on examination for the Air National Guard in July 2001.  The Veteran related that his condition had worsened in 2002 and that in 2008 he began taking Nortriptyline, and now received Botox injections.  It was reported that he had characteristic prostrating attacks of migraine headaches.  He was not now working, having recently graduated from college and wanted to teach.  He was incapacitated by headaches about 3 days per week.  The examiner opined that the Veteran's headache condition was less likely as not related to Anthrax injections because while acute reactions had been documented there was no chronicity, including no complaints on examination for entry into the Air National Guard.  

A May 2013 Special Report of Training, contained in the Veteran's VA Vocational Rehabilitation and Education file, shows that a Vocational Rehabilitation Counselor stated that the Veterans service-connected disabilities would not impact his employment goal (to become a teacher).  He had an acceptable resume but needed employment assistance to obtain a suitable employment position.  However, he had not been determined to be Job Ready because he had not completed his degree program.  

VAOPT records in October 2013 show that the Veteran was taking medication for diabetes, and specifically in November 2013 he was taking Metformin for diabetes.  VAOPT records in October 2013 show that the Veteran an erectile disorder.  

On VA psychiatric examination on July 22, 2014 the Veteran's electronic medical records were reviewed and it was reported that the Veteran's diagnoses were recurrent major depressive disorder and PTSD.  The best summary of his level of occupational and social impairment with regards to all mental diagnoses was occupational and social impairment with reduced reliability and productivity.  

The Veteran reported that he had been living alone.  He had never been married and had no children. He continued to have contact with some family members.  He had limited social contact in the area and kept people at an arms distance.  He enjoyed playing music.  He continued to avoid crowds and social situations which limited his involvement in the community.  He had completed a Bachelor's degree in history and music education in May of 2013 from the University of North Texas.  He completed the degree over three years.  He had attended classes while completing treatments, but he reported that his PTSD did have an impact on his ability to obtain his degree.  He reported that he "flunked an entire semester" while participating in cognitive processing therapy due to the stressful nature of the treatment.  He reported that he had taught other college students and did well, but that the he was unable to participate in an opportunity to teach in a grade school due to "anxiety about such an unknown situation."  He also reported that when he returned to his dorm immediately after each class and felt overwhelmed at times when in class and around other parts of the campus.  He was currently enrolled in an online master's program; he had elected to do an online program due to his problems with social engagement.  He believed that his anxiety and depression would make it difficult for him to perform in a work setting, stating that he would not be effective because his symptoms would cause him to miss a significant amount of time, and that he would be fired due to poor performance.  He had last worked in 2004 as a night shift manager at a Sam's club and stopped because of knee injuries.  

The examiner stated that based on the fact that the Veteran was able to complete the degree and complete a student teaching assignment, it was the examiner's opinion that the Veteran's major depression and PTSD had not rendered him unable to secure and maintain substantially gainful employment.  However, he would need to find a work environment that would limit his exposure to stress and accommodate his need to time off when symptoms did render him unable to perform his work duties.  He was currently taking psychotropic medications.  

The Veteran endorsed all symptom and criteria for a diagnosis of PTSD.  He also had symptoms of  a depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and suicidal ideation.  He was capable of managing his financial affairs.  

A December 2015 PTSD Disability Benefits Questionnaire (DBQ) was executed by Elaine Tripi, Ph.D., a licensed psychologist, and indicates that the Veteran had diagnoses of PTSD, bilateral knee pain, "low back," and diabetes.  There was no diagnosis of TBI.  The Veteran was unable to work due to "s.c. impairments, health, financial issues, alienated from others."  This GAF score was "serious symptoms (47)."  

The best summary of his level of occupational and social impairment with regards to all mental diagnoses was occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  It was reported that the Veteran endorsed most of the symptomatology characteristic and diagnostic of PTSD.  It was noted that he had a depressed mood, anxiety, panic attacks more than once a week, near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively.  He had chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, difficulty understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work or a work-like setting.  He also had an inability to establish and maintain effective relationships; suicidal ideation; and impaired impulse control, such as unprovoked irritability with periods of violence.  

A report of psychosocial assessment and employability evaluation of that same date by Elaine Tripi, Ph.D., is of record, and was apparently the basis for the PTSD DBQ.  It was reported that the Veteran had difficulty falling asleep and staying asleep, awaking after approximately 30 minutes.  Sometimes he woke up with physical reactions such as sweating or feeling startled.  At least three to four times a week he has a dream and/or nightmare regarding his time in the military.  He had almost daily intrusive and involuntary thoughts regarding his time in Afghanistan and Bosnia.  He had flashbacks and/or intrusive thoughts, and became extremely upset around places, people and events that reminded him of the military.  He had felt emotionally numb and void of feeling since his return from the military. He had difficulty trusting others, no close friends, and rocky interpersonal relationships.  He felt alienated and separate from others.  Off and on since service he had had suicidal thoughts.  He had frequent bouts of irritability and outbursts of anger, and his concentration was impaired.  He was hypervigilant and had an exaggerated startle response.  

The following symptoms caused severe social, personal and occupational impairment: difficulty concentrating; generalized anxiety with two to three panic attacks per week; short- and tong-term memory loss; flashbacks, intrusive thoughts; insomnia and other steep disturbance; overwhelming feelings of sorrow with crying spells; being withdrawn; and bouts of moderately severe depression.  Currently, he was taking Robaxin for pain, Metformin for diabetes, Cetexa for depression and Naproxen for inflammation.  

The diagnoses were chronic severe PTSD; bilateral knee pain; low back pain; and diabetes.  He was unable to work due to service-connected physical and emotional problems, health/financial concerns, and being alienated from others.  His GAF score was 47, indicating serious symptoms.  

A February 29, 2016 VAOPT record shows that after a review of records imaging had revealed right L5-S1 lateral recess stenosis.  The impression was back pain, and right lower extremity paresthesias.  It was noted that surgical intervention was not recommended because most radiculopathies resolved without surgery.  

In February 2016 a thoracolumbar spine DBQ was executed by C. R., a physician's assistant in which it was reported that the Veteran had intervertebral disc syndrome (IVDS) of the thoracolumbar spine with paresthesia of the sciatic nerve of the right lower extremity.  

An August 10, 2016 VAOPT record shows that the Veteran reported having chronic back pain with a pinched nerve causing pain to shoot down his leg.  

On VA thoracolumbar spine examination in November 2016 the Veteran's claim file was reviewed.  It was reported that he had been diagnosed with thoracolumbar IVDS.  The Veteran reported having pain, paresthesia and/or dyesthesia, and numbness in the right, but not the left, lower extremity.  However, strength, reflexes, and sensations were normal in both lower extremities, and straight leg raising was negative, bilaterally.  It was reported that he had mild right lower extremity sciatic radiculopathy but no left lower extremity radiculopathy.  

The examiner opined that the current IVDS was at least as likely as not related to the Veteran's chronic low back pain treated during military service.  

At the March 2017 videoconference the Veteran's service representative stated that during the Veteran's first period of service, in the Marines, he served in combat in the first Gulf War in Saudi Arabia, Kuwait, and Iraq, as well as Somalia.  During his second period of service, in the Army, he served in Bosnia.  Page 4.  The Veteran testified that he saw combat in Somalia and Bosnia.  Page 6.  

With respect to PTSD the Veteran testified that he had nightmares which were occurring more frequently and were becoming worse, even though he took medications.  He also had symptoms of irritability, anger, hypervigilance, fatigue, and hyper-anxiety.  He had a startle reaction and these particularly could trigger flashbacks.  He was socially isolated as much as two to three weeks each month.  Took medication daily but felt that it was no accomplishing what it should and probably needed to be readjusted.  He had a good relationship with his mother but no more than a cordial relationship with siblings.  Pages 7 through 15.  

As to the application to reopen the claim for service connection for hypertension the Veteran's service representative stated that the Veteran had elevated blood pressure readings on October 31, 1997 of 150 over 58, and again on January 23, 1998 of 134 over 100.  Also, a VA examination on February 1, 2002 at Jamaica Plains, Massachusetts, had confirmed that he continued to have high blood pressure because a reading of 155 over 100 was confirmed.  Also, he had been identified as having high blood pressure during service and was now taking medication for it.  The Veteran testified that he first began taking medication for hypertension within one year after his service discharge in 2001 and it was prescribed at that time at a VA facility in Jamaica Plains, Massachusetts.  During service he was told he had high blood pressure but was never given medication for it.  He had almost had a stroke during service when he was in Korea.  Pages 17 and 18.  The service representative stated that the February 2, 2002 VA examination had yielded a diagnosis of hypertension.  Page 23.  

With respect to erectile dysfunction the Veteran testified that VA physicians had informed him that it was due to either hypertension or medication for hypertension.   Pages 20 and 21.  


Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including migraine headaches, hypertension, diabetes, and organic diseases of the nervous system if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Lay evidence, when credible, is competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service, subject to the limitation that the claimed disability is a 'chronic' disease as defined at 38 C.F.R. § 3.309(a)).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Reopening

The Veteran was notified by letter in May 2003 of a rating decision that month denying service connection for hypertension and also denying reopening of the claims for service connection for headaches and fatigue.  He did not appeal that rating decisions.  Accordingly, May 2003 rating decision is final.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 3.156, 20.302(a) and (b), 20.1103 (2016).    

No additional relevant evidence was received within one-year following notification of the denial warranting readjudication of the claims and no additional service records have been received.  See 38 C.F.R. §§ 3.156(b) and (c), 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Thus, those decisions are final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.102, 3.156 (2016). 

Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The Veteran has applied to reopen the previously denied claims.  

A claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  For such applications received on or after August 29, 2001, evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992).  

The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In the reopening context, the doctrine of the favorable resolution of doubt is not applicable unless the threshold burden of submitting new and material evidence to reopen has been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Regardless of how the RO (or the Board in a prior denial) ruled on the question of reopening, the Board must re-decide that matter on appeal.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial) and Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  The new evidence is that which is received since the last denial on any basis, including the last denial of reopening.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).  

Evidence is new if it has not been previously submitted to agency decisionmakers and is material if, and assuming the credibility of the evidence in question pursuant to Justus, 3 Vet. App. at 513, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

Initial Considerations

Pursuant to 38 U.S.C.A. § 1117 "a Persian Gulf Veteran with a qualifying chronic disability," that manifests to a degree of 10 percent or more before December 31, 2016, may be entitled to compensation.  38 U.S.C.A. § 1117(a); 38 C.F.R. § 3.317(a)(1).  As the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, he is a Persian Gulf Veteran.

There are three avenues for finding that a chronic disability may qualify for presumptive service connection pursuant to § 1117.  Qualifying chronic disabilities include those that result from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, to include irritable bowel syndrome) that is defined by a cluster of signs or symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service connection."  38 U.S.C.A. § 1117(a)(2)(A), (B), (C); 38 C.F.R. § 3.317(a)(2)(i)(B).  

VA has defined a medically unexplained chronic multi-symptom illness as "a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii).  

The statute provides three examples of a medically unexplained chronic multi-symptom illness: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  38 U.S.C.A. § 1117(a)(2)(i)(B).  The regulation provided these same examples in 38 C.F.R. § 3.317(2)(B), however, it was recently amended to change the third example from irritable bowel syndrome to functional gastrointestinal disorders.  See 76 Fed.Reg. 41696 (July 15, 2011) (codified at 38 C.F.R. § 3.317(a)(2)(i)(B)(3), effective August 15, 2011 and applicable to claims pending before, filed with or remanded to VA on or after August 15, 2011).  A note to this provision defines functional gastrointestinal disorders to include a list of specific functional gastrointestinal disorders including irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2)(i)(B)(3), Note.  

Along with the three examples of a medically unexplained chronic multi-symptom illness provided by 38 U.S.C.A. § 1117(a)(2)(B), Congress has provided a list of signs or symptoms that may be a manifestation of a medically unexplained chronic multi-symptom illness that includes: skin symptoms, headaches, muscle pain, joint pain, neurologic symptoms, neuropsychological symptoms, respiratory system symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss, and menstrual disorders.  See 38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).  

The provisions of 38 C.F.R. § 3.317(a)(ii) provide that, in order to be considered a qualifying chronic disability, a disability "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  The definition of "medically unexplained chronic multisymptom illness" includes a "diagnosed illness without conclusive pathophysiology or etiology."  

At the March 2017 videoconference the Veteran's service representative stated that during the Veteran's first period of service, in the Marines, he served in combat in the first Gulf War in Saudi Arabia, Kuwait, and Iraq, as well as Somalia.  During his second period of service, in the Army, he served in Bosnia.  Page 4.  The Veteran testified that he saw combat in Somalia and Bosnia.  Page 6. 

However, for the purpose of the presumptions as to those that served in Southwest Asia, that geographical area refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Baharain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above this locations.  38 C.F.R. § 3.317(e)(2).  Thus, service in Somalia and Bosnia does not constitute service in Southwest Asia.  

In this case, the service records do not confirm that the Veteran served in Saudi Arabia, Kuwait, Iraq, or any recognized area of Southwest Asia, and he has not submitted any evidence, other than his own statements, confirming such service.  

Moreover, none of the disabilities for which service connection is sought are contended or shown to be, or to be a result of, a chronic multisymptom illness or an undiagnosed illness, nor is it contended or shown that he has fibromyalgia or chronic fatigue syndrome.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.307; and 38 C.F.R. § 4.71a, Diagnostic Code 5025 (fibromyalgia) and 38 C.F.R. § 4.88bc Diagnostic Code 6354 (chronic fatigue syndrome).  

New and Material Evidence

Hypertension

With respect to the application to reopen the claim for service connection for hypertension, the Board finds that the Veteran's testimony at the videoconference as to his inservice elevated blood pressure readings and testimony of having received VA treatment for hypertension is sufficiently new evidence and is so relevant that the claim should be adjudicated on the merits. 

Fatigue

However, as to the application to reopen the claim for service connection for fatigue the evidence since the May 2003 rating decision merely reflects, even when interpreted most favorably to the Veteran, no more than that the Veteran's continued complaints of fatigue.  The old evidence indicated that fatigue might possibly be related to hypothyroidism or might be related to possible depression.  However, there is no evidence that he has any pathology of the thyroid which is related in any matter to either period of military service.  A prior VA examination in 2002 noted that he not only did not have fibromyalgia but that his fatigue was associated with poor sleep.  Also, he had previously attempted to associate having fatigue with having received inservice injections for prevent Anthrax but there was no corroborating, competent medical evidence to support this.  

The additionally received evidence merely shows continued complaints of fatigue but, more to the point, the new evidence merely indicates no more than that the complaints of fatigue are a manifestation of the Veteran's service-connected psychiatric disorder.  Specifically, the September 2004 report from a Chronic Pain Management clinic reflects that his psychological symptoms included fatigue and loss of energy.  

There is otherwise nothing in the additionally received evidence which suggests, even when considered with the evidence previously of record, that the Veteran has anything more than fatigue associated with service-connected psychiatric disability and does not relate to or tend to show that he has chronic fatigue which is a separated disease entity.  

Accordingly, the application to reopen the claim for service connection for fatigue is denied. 

Headaches

The evidence of record prior to the May 2003 rating decision reflects that the Veteran frequently complained of headaches.  The additional evidence shows continued complaints of headaches.  

The Veteran has attempted to associate his headaches with either an inservice head injury or injections for prevent Anthrax.  However, the new evidence includes a statement from a private clinical psychologist which states that the Veteran does not have a diagnosis of TBI.  

While the Veteran has attempted to associate such headache with having inservice injections for prevent Anthrax, this theory of entitlement was, in essence, disproven by competent medical evidence in the form of the VA examination in November 2006.  

However, as will be addressed below, upon de novo adjudication, service connection is deemed warranted for hypertension.  As to this, there is no competent medical evidence addressing whether the Veteran has headaches which are due to hypertension.  As to this, a May 2001 VAOPT record indicated that the Veteran should try to get measurements of his blood pressure when he was having what was described as a migraine headache, although it was doubted that hypertension was the etiology of the headaches.  

Accordingly, the application to reopen the claim for service connection for headaches is granted but de novo adjudication of this claim must be deferred pending evidentiary development in light of the grant of service connection for hypertension. 

De Novo Adjudications

Hypertension

VA clinical records show that in 2001, within one year of the Veteran's discharge from active service he was placed on anti-hypertensive medication.  Under 38 C.F.R. § 4.104, Diagnostic Code7101 a 10 percent rating is warranted when diastolic readings are predominantly 100 or more and continuous medication is required to control hypertension.  Here, the Veteran did have such diastolic readings.  Thus, the Board finds that, at a minimum, the Veteran's hypertension first manifested to a compensable degree within one year after discharge from his second, and last, period of active duty.  

Accordingly, with the favorable resolution of doubt in favor of the Veteran, service connection for hypertension is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  


Diabetes

The Veteran's STRs are completely negative for the presence of diabetes.  In fact, diabetes was first clinically diagnosed in 2012.  Even if the VA records in 2007 was the earliest manifestation of diabetes this is a point in time which is six years after his discharge from his last period of active service in 2001.  There is no clinical evidence which suggests that this diabetes predates 2007, and there is no competent evidence that any complaint or putative symptom, among the many of which the Veteran has complained, was a manifestation of diabetes which was incurred in either period of service or manifested within one year after discharge in 2001 from his last period of active duty.  Accordingly, the preponderance of the evidence is against the claim for service connection for diabetes.  

Neuropathy of the Upper and Lower Extremities

The STRs are negative for any neuropathy of the Veteran's upper and lower extremities.  While the Veteran has at times reported having had neurological complaints which he has associated with his having received injections during service to prevent Anthrax, there is no competent evidence that he has ever had any form of chronic neuropathy of the upper extremities.  

As to the Veteran's lower extremities, there is no competent evidence that he has ever had any form of chronic neuropathy of the lower extremities during either period of active service or within one year after discharge in 2001 from his last period of active duty.  As to this, following a postservice injury the Veteran did have neurological complaints of abnormality sensation near the right knee but this was related to the postservice and work-related injury.  However, the competent medical evidence now demonstrates that he has mild sciatic radiculopathy of the right lower extremity which is proximately due to his service-connected lumbar IVDS.  On the other hand, there is no clinical evidence that he has radiculopathy due to his service-connected lumbar IVDS which affects his left lower extremity.  Indeed, VAOPTs and VA examinations in 2016 clearly show that the lumbar radiculopathy affects only the Veteran's right lower extremity and not the left lower extremity.  

The Board is also cognizant of the Veteran's somewhat vague complaints of having neurologic symptoms affecting either his extremities or one side of his body which he has attempted to associate with his headaches.  However, while competent to attest to what he may experience, the Veteran does not have the education, training, or medical experience to competently demonstrate that his has any form of neuropathy, whether affecting his extremities or otherwise, which is proximately due to or aggravated by his hypertension or headaches, even assuming service connection was ultimately found to be warranted for the claimed headaches.  

Accordingly, the Board finds that service connection is warranted for sciatic radiculopathy of the right lower extremity but that the preponderance of the evidence is against the claims for service connection for neuropathy of the upper extremities and the left lower extremity.  

Bilateral Retinopathy

The STRs demonstrate that the Veteran had impaired visual acuity due to refractive errors, for which he was issued prescriptive lens wear, diagnosed as astigmatism and myopia.  

"[N]early all astigmatism is congenital (where heredity is the only known factor), it may also occur as a residual of trauma and scarring of the cornea, or even from the weight of the upper eyelid resting upon the eyeball."  Browder v. Brown, 5 Vet. App. 268, 272 (1993).  Myopic astigmatism is 'an error of refraction caused by unequal curvature of the refractive surfaces of the eye,' which complicates myopia, the 'error of refraction in which rays of light entering the eye parallel to the optic axis are brought to a focus in front of the retina, as a result of the eyeball being too long from front to back.'  Dorland's at 170, 1243.  Presbyopia has the same effects of myopia, 'as a result of the eyeball being too short from front to back ... and impairment of vision due to advancing years or to old age.'  Id. at 904, 1534."  Pickett v. Shinseki, No. 09-2901, slip op. footnote 3 (U.S. Vet. App. December 1, 2010) (nonprecedential memorandum decision); slip copy, 2010 WL 4922888 (Table).  

Congenital or developmental defects, refractive errors of the eye, as such, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9; see also VAOPGCPREC 82-90.  Accordingly, service connection is not warranted for the Veteran's astigmatism or his myopia.  

The Board has thoroughly reviewed the evidence of record and finds that there is no clinical evidence that the Veteran now has or has ever had any form of retinopathy.  This includes his not now or ever having had retinopathy due to nonservice-connected diabetes or retinopathy due to hypertension for which service connection is now warranted.  

Accordingly, the preponderance of the evidence is against the claim for service connection for bilateral retinopathy.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

An Evaluation for Depression and PTSD in excess of 30 percent

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is reviewed when making disability evaluations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  A higher disability rating is assigned if a disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All the elements specified in a disability grade need not necessarily be found, although coordination of disability ratings with impairment of function is always required.  38 C.F.R. § 4.21.  Reasonable doubt will be resolved in a claimant's favor. 38 C.F.R. §§ 3.102, 4.3.  

While 38 C.F.R. §§ 4.1 and 4.2 require that each disability be viewed "in relation to its history" to "accurately reflect the elements of disability present," a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  However, the criteria for rating neuropsychiatric disorders under the General Rating Formula for Mental Disorders specifically addresses the use of medication, i.e., that a noncompensable rating may be assigned if, in part, the disorder does not require continuous medication. 

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was further noted that 38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  

Global Assessment of Functioning (GAF) scores were part of the DSM-IV diagnostic criteria, but were removed in DSM-5.  VA issued a rule which updated 38 C.F.R. § 4.125 to use of DSM-5, but only for claims pending before the AOJ on or after August 4, 2014.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  Thus, it must be determined whether the appellant's claim was pending before the AOJ on or after August 4, 2014.  Here, the appeal stems from a claim for an increased rating received in December 2005.  Thus, as the claim was pending on August 4, 2014, the Board will use the criteria in DSM-IV.  

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a GAF score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates that the examinee has, if any symptoms are present, symptoms which are transient or expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) but no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in school work). 

However, a GAF score is only one factor in determining a psychiatric disability rating.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).  

It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are intended to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Rating Schedule.  Instead, VA must consider all symptoms of a veteran's condition that affect the level of occupational and social impairment.  

The Veteran's service-connected psychiatric disorder has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  There has been no allegation that assigning a disability rating under this Diagnostic Code is in error or that any other Diagnostic Code should be used for rating purposes. 

Under Diagnostic Code 9411 and pursuant to the general rating formula, PTSD warrants a 10 percent disability evaluation if it is productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events).  

A 50 percent disability rating is warranted for PTSD when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships. 

"[I]n the context of a 70[%] rating, [38 C.F.R.] § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Thus, assessing whether a 70% evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates[: (1)] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2)] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

"Suicidal ideation appears only in the 70% evaluation criteria [] [t]here are no analogues at the lower evaluation levels."  Also, "[b]oth passive and active suicidal ideation are comprised of thoughts: passive suicidal ideation entails thoughts such as wishing that you were dead, while active suicidal ideation entails thoughts of self-directed violence and death."  Bankhead v. Shulkin, No. 15-2404, slip op. at 10 (U.S. Vet. App. Mar. 27, 2017) (precedential panel decision).  

Evidence of more than thought or thoughts of ending one's life to establish the symptom of suicidal ideation, is not required.  In other words, a veteran need not be at a risk, whether a high or low risk, of self-harm in order to establish the criteria of suicidal ideation.  "[T]he presence of suicidal ideation alone [] may cause occupational and social impairment with deficiencies in most areas."  Bankhead, No. 15-2404, slip op. at 11.  Also it may not be found that a claimant does not have suicidal ideation merely because he has not been hospitalized or treated on an inpatient basis, as this would impose a higher standard than the criteria in the Diagnostic Codes for mental disorders.  Bankhead, slip op. at 12.  

"VA did not include in the criteria for a 70% evaluation the risk of actual self-harm.  In fact, to the extent that risk of self-harm is expressly mentioned in § 4.130 at all, it is referenced in the criteria for a 100% evaluation as 'persistent danger of hurting self, a symptom VA deemed to be typically associated with total occupational and social impairment.  38 C.F.R. § 4.130."  However, VA adjudicators are not "absolutely prohibited from considering [] risk of self-harm in assessing [a] level of occupational and social impairment" but there must be a differentiation between suicidal ideation, which is generally indicative of a 70% evaluation, and a risk of self-harm, the persistent danger of which is generally indicative of a 100% evaluation.  Bankhead, slip op. at 12.  

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name. 38 C.F.R. § 4.130. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir. 2013), however, noted the "symptom-driven nature" of the General Rating Formula, observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."   

Analysis

Initially, the Board observes that the report from E. Tripi, Ph.D. states that the Veteran has a serious level of symptomatology with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  This would indicate that a 70 percent schedular evaluation is warranted.  

However, there is nothing in the reports by E. Tripi, Ph.D. which indicate that the Veteran was underwent an in-person psychological interview.  There is no indication in the reports as to whether the Veteran's attire indicated any specific level of hygiene or any assessment of his personal behavior during an interview.  In fact, nowhere in the reports of E. Tripi, Ph.D. does it state that the Veteran was personally observed, as opposed to having been queried during a telephonic interview.  The Board must emphasize that this is significant in light of the statements of several prior VA examiners who personally interviewed the Veteran and questioned his veracity.  For example, while the 2004 VA examination revealed a GAF score of 61, indicating only mild persistent symptom.  However, on VA psychiatric examination in 2006 it was indicated that the GAF score was 50, indicating a serious level of symptomatology if the Veteran's reported history of paranoid and suicidal command hallucinations were accurate, and this indicated a marked effect on social and occupational functioning.  That examiner, in 2006, further observed that psychological testing indicated that malingering could not be ruled out because the results produced an extremely exaggerated psychological picture.  Moreover, the examiner in 2008 found that the Veteran's report of visual hallucinations were only hypnogogic hallucinations, and these are of a type associated with the process of sleeping and, as such, are not true hallucinations.  

In fact, the 2008 VA examiner's comments reflect a very serious assessment of the Veteran's veracity in noting that while the Veteran reported no remissions in his problems, which he related were severe, and he had not had psychiatric treatment since April 2007.  In this regard, the examiner was skeptical of the Veteran's account of not having been accommodated by VA in his seeking counseling at a number of different VA facilities.  Also, even after changing his history of not socializing but later relating having friends, the examiner believed that there was yet more to this clinical history than the Veteran was willing to admit.  At that examination the Veteran was again noted to endorse every PTSD symptom at the most extreme level, with the examiner specifically noting that the Veteran's report of his symptomatology was substantially exaggerated.  Ultimately, the 2008 VA examiner found that the GAF score was only 61, indicating only a mild level of symptomatology.  

The VA examination in 2014 reflects an assessment by an examiner which indicates that the best summary of the Veteran's level of symptomatology would warrant a 50 percent evaluation.  However, the record indicates that this examiner took the Veteran's reports of his symptoms merely at face value, without any indication that there was an assessment as to his credibility or veracity.  For example, it was reported that he had last worked in 2004 but the examiner assumed the veracity of the Veteran's own self-assessment that he believed his anxiety and depression would make it difficult to perform in a work setting and also assumed the veracity of the Veteran's self-reports of suicidal ideation.  However, given the Veteran's past history of exaggeration of his symptoms, the Board gives no credence to his reports of having suicidal ideation, any more than to his reports of paranoid and suicidal command hallucinations.  

In light of the indication that E. Tripi, Ph.D. did not conduct an in-person interview and there was no accompanying psychological testing, such as done at the 2006 examination or a comparison of data and information related by the Veteran, as done at the 2008 examination, the Board gives more probative value to the reports of the VA psychiatric examinations in 2006 and 2008 which show no more than a mild level of social and occupational impairment.  In fact, the 2008 VA examiner stated that the Veteran had no deficits of occupational or social functioning, he had no difficulty with the activities of daily living, and functioned independently without assistance.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating for service-connected depression and PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  


Extraschedular Consideration

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, but not from considering whether the case should be referred to the Director of VA's Compensation Service for such purpose.  The threshold factor for extraschedular consideration is that the evidence presents such an exceptional disability picture that the schedular ratings are inadequate.  This is done by comparing the level of severity and symptoms of the service-connected disability with the schedular rating criteria and if the latter reasonably describe the disability level and symptoms, then the disability picture is contemplated by the Rating Schedule and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

In this regard, 38 C.F.R. § 3.321(b)(1) has recently been interpreted to include the possible assignment of an extraschedular rating based on the collective impact of multiple service-connected disorders and fills in the gap left by 38 C.F.R. § 4.16(b) which provides to extraschedular total disability rating based on individual unemployability due to service-connected disabilities.  In other words, the compounding negative effects that one or more service-connected disorders may have upon other service-connected disorders is such that the collective impact of all service-connected disorders could be greater than the impact as calculated by combining the service-connected disorders under 38 C.F.R. § 4.25.  Johnson v. McDonald, 762 F3d. 1362; overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  

In Yancy v. McDonald, No. 14-3390, slip op. 12 and 13 (U.S. Vet. App. Feb. 26, 2016) (precedential panel decision) the Court rejected the contention that "[e]xtraschedular referral is always raised by the record when a veteran has multiple service-connected disabilities" [and that the Federal Circuit's decision in] Johnson [v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014)] does not make such a categorical holding."  Further, in discussing the collective impact of multiple service-connected disabilities as to extraschedular consideration, the Board's jurisdiction was limited to only those service-connected disorders on direct appeal because it lacked jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  

Thus, while service-connected for other disorders, consistent with the interpretation of Johnson, the increased rating claim adjudicated herein is the only increased rating claim for which an appeal has been perfected, and this is the only disability which will be considered in the extraschedular analysis.  

While the holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria) precludes consideration of improvement in disability by medication when not provided for in applicable schedular rating criteria, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.   

With respect to the schedular ratings for the service-connected PTSD, 38 C.F.R. § 4.126(a) requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Indeed, that regulation specifically requires that a rating must be based on all the evidence that bears on occupational and social impairment and not solely on an examiner's assessment of the level of disability at the moment of the examination.  

Specifically, a wide range of factors as well as signs and symptoms are contemplated in the applicable rating criteria including the use of medication, decrease work efficiency, ability or inability to perform occupational tasks, routine behavior or self-care as well as symptoms such as anxiety, suspiciousness, panic attacks, chronic sleep impairment, memory impairment, impaired affect; circumstantiality, impaired speech; panic attacks; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal or homicidal ideation; obsessional rituals; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; delusions or hallucinations; behavior; being a persistent danger of hurting self or others; the degree of ability to perform activities of daily living; and the degree of orientation or disorientation.  Moreover, the evidence considered for rating purposes under § 4.130 is not restricted to the symptoms provided in the Rating Schedule; rather, VA must consider all relevant evidence.  See Mauerhan, 16 Vet. App. 436, 442 (2002).  The Veteran's symptoms are contemplated in the Rating Schedule.  

Additionally, the Rating Schedule is adequate for compensation purposes because higher schedular ratings are possible particularly if the Veteran in the future actually develops greater psychiatric impairment due to depression with PTSD.  

The significance of the availability of potentially higher schedular rating is that the Court's holding in Thun v. Peake, 22 Vet. App. 111, 115 (2008) was that "[t]he threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available [italics added] schedular evaluations for that service-connected disability are inadequate..."  In other words, by using the plural "evaluations" it is not solely the adequacy of the current schedular rating assigned which must be considered but the Rating Schedule as a whole as a vehicle for assigned the proper disability ratings.  Implicitly, the holding in Thun, Id., was that to limit consideration only to the criteria provided for the currently assigned rating would preclude, in determining whether the schedular criteria in the Rating Schedule were adequate, consideration of all criteria used in rating a particular disability.  Stated even more simply, the Court's case law has established that whether higher schedular ratings are "available" is a factor, albeit not the only factor, for consideration of whether the Rating Schedule is adequate for rating purposes (the first analytic step set forth in Thun v. Peake, 22 Vet. App. 111 (2008)).

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a service-connected disability.

Thus, no referral for extraschedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  


ORDER

Upon the submission of new and material evidence the claim for service connection for hypertension is reopened and, upon de novo adjudication, service connection for hypertension is granted.  

New and material evidence not having been received, the application to reopen the claim for service connection for fatigue is denied.  

Upon the submission of new and material evidence the claim for service connection headaches is reopen but de novo adjudication of that claim is deferred pending remand of that claim.  

Service connection for sciatic radiculopathy of the right lower extremity is granted, subject to applicable law and regulations governing the award of monetary benefits.  

Service connection is denied for diabetes, neuropathy of the right and left upper extremities, for neuropathy of the left lower extremity, and for bilateral retinopathy.  

A rating in excess of 30 percent for depression and PTSD is denied.  



REMAND

With respect to de novo adjudication of the claim for service connection for headaches, as noted there is no evidence that the Veteran's headaches are due to TBI (a claimed inservice head injury).  Similarly, a VA examination in May 2013 found that his headaches were less likely as not related to inservice injections to prevent Anthrax.  However, there is no medical opinion of record which addresses whether the Veteran's headaches are caused or aggravated by his hypertension, service connection for which is found by this decision to be warranted.  Thus, a VA examination should be obtained to clarify this matter. 

As to the claims for service connection for erectile dysfunction, it must be noted that erectile dysfunction is compensated by means of SMC for loss of use of a creative organ, which the Veteran is also claiming.  As to this, it is widely known that in some circumstances erectile dysfunction can be caused or aggravated by diabetes.  Service connection is not in effect for diabetes and, by this decision, service connection for diabetes is denied.  However, at the videoconference, with respect to erectile dysfunction, the Veteran testified that VA physicians had informed him that his erectile dysfunction was due to either hypertension or medication for hypertension.   Pages 20 and 21.  In this regard, an October 2013 VAOPT record indicates that the Veteran has an erectile disorder.  Thus, a VA examination should be obtained to clarify this matter.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate examination for the purpose of determining, if possible, whether the Veteran's headaches are as likely as not caused or aggravated, i.e., having undergone a permanent increase in severity, by his service-connected hypertension.  

The examiner must carefully review the evidence of record, the Veteran's statements, and the clinical evidence, and conduct a thorough examination.  The Veteran's statements may serve to support any medical determination to the extent the statements may be reasonably made by a layperson.  For example, the Veteran, as a layperson may address what her personally observed or experienced, including current or past symptoms, and what a physician previously told him.  The examiner must not accept lay statements beyond the ambit of lay knowledge or comprehension, such as a statement by the Veteran that he currently suffers from a medical illness which has not been diagnosed by appropriate medical personnel.  The examiner may accept that a physician told him these things, for purposes of establishing etiology or a diagnosis, but not accept the Veteran's personal knowledge of such matters.  The examiner should also address whether any statements or evidence are contradicted or reasonably questioned based on other evidence of record.  

Based on the medical findings and a review of the record, the examiner is requested to offer an opinion as to whether it is as likely as not that the Veteran's headaches are as likely as not caused or aggravated, i.e., having undergone a permanent increase in severity, by his service-connected hypertension.  If the examiner is unable to provide the requested opinion, the report should so state.  Any opinion provided should be supported by a complete rationale.  

All diagnoses or opinions expressed should be in terms of the degree of probability, i. e., is it as likely as not that the alleged relationship exists.  

2.  Afford the Veteran an appropriate examination for the purpose of determining, if possible, whether the Veteran now has erectile dysfunction and, if so, whether it is as likely as not caused or aggravated, i.e., having undergone a permanent increase in severity, by his service-connected hypertension, or by medication for his service-connected hypertension.  

Based on the medical findings and a review of the record, the examiner is requested to offer an opinion as to whether it is as likely as not that the Veteran now has erectile dysfunction.  If so, the examiner is requested to offer an opinion as to whether it is as likely as not that any such erectile dysfunction is as likely as not caused or aggravated, i.e., having undergone a permanent increase in severity, by his service-connected hypertension, or medication for service-connected hypertension.  If the examiner is unable to provide the requested opinion, the report should so state.  Any opinion provided should be supported by a complete rationale.  

All diagnoses or opinions expressed should be in terms of the degree of probability, i. e., is it as likely as not that the alleged relationship exists.  

3.  The veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


